DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 (and dependent claims 18-20) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 (and dependent claims 18-20) recites the limitation “a base member including a first member surface facing the functional member and a second member surface facing the housing in a direction opposite to the first member surface,” in lines 2-3.  However, “the functional member” lacks antecedent basis.  Thus, it is not clear as to the layer the applicant is referring to as containing " the functional member”.  Therefore, the claim is indefinite.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (USPGPUB DOCUMENT: 2016/0255182, hereinafter Lee).

Re claim 1 Lee discloses in Fig 3, please see modified figure in office action, an electronic device comprising: a housing(housing of 100) comprising a first side(please see region labelled ‘first side”), a second side(B) facing away from the first side(please see region labelled ‘first side”), and a lateral side(please see region labelled ‘lateral side”) surrounding a space between the first side(please see region labelled ‘first side”) and the second side(B); a front plate(1) disposed on the first side(please see region labelled ‘first side”) of the housing(housing of 100); a display(4SS) disposed between the front plate(1) and the first side(please see region labelled ‘first side”) such that at least part thereof is exposed through the front plate(1); at least one functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096] disposed between the display(4SS) and the first side(please see region labelled ‘first side”); and an adhesive member(6/5) disposed between the functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096] and the first side(please see region labelled ‘first side”) to attach the functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096] to the housing(housing of 100), wherein the adhesive member(6/5) comprises an adhesive portion(adhesive 6)[0100] attached between the functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096] and the first side(please see region labelled ‘first side”), and at least one non-adhesive portion(metal 5)[0106] extending from the adhesive portion(adhesive 6)[0100].


    PNG
    media_image1.png
    525
    602
    media_image1.png
    Greyscale



Re claim 12 Lee discloses the electronic device of claim 1, wherein the functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096] comprises a polymer member, a conductive member, or a waterproof member.

Re claim 14 Lee discloses the electronic device of claim 1, wherein a corresponding region of the housing(housing of 100) corresponding to the non-adhesive portion(metal 5)[0106] comprises a recess (please see recess labelled ‘recess’) receiving the non-adhesive portion(metal 5)[0106].

Re claim 15 Lee discloses the electronic device of claim 14, wherein the recess(please see recess labelled ‘recess’)  is lower than the first side(please see region labelled ‘first side”) of the housing(housing of 100), and is deeper than a thickness of the non-adhesive portion(metal 5)[0106] (the thickness of the recess within 31 labelled ‘recess’ is deeper than the thickness of 5 in the 2A1 region).

Re claim 16 Lee discloses in Fig 3, please see modified figure in office action, an electronic device comprising:
a first structure(1);
a second structure(31)  coupled to the first structure; and
an adhesive member(6/5) disposed between the second structure and the first structure to attach the second structure to at least a partial region of the first structure;
wherein the adhesive member includes an adhesive portion(adhesive 6)[0100] for attaching the first structure and the second structure, and at least one non-adhesive portion(metal 5)[0106] extending from the adhesive portion(adhesive 6)[0100] extending from the adhesive portion.



Claim Objections
Claim 2 (and dependent claims 3-11, 13) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 2 would be allowable based on the following limitation: a base member comprising a first member surface facing the functional member and a second member surface facing the housing(housing of 100) in a direction opposite to the first member surface; a first adhesive layer disposed on at least a partial region between the first member surface and the functional member; and a second adhesive layer disposed on at least a partial region between the second member surface and the first side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819